1
2
3
4
                                                JS-6
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    ZELOS FIELDS,                             Case No. CV 17-03122-VAP (SHK)
12                                Petitioner,
13                                  JUDGMENT
                   v.
14    WARREN L. MONTGOMERY,
15    Warden,
                        Respondent.
16
17
18         Pursuant to the Order Accepting Findings and Recommendation of the
19   United States Magistrate Judge,
20         IT IS HEREBY ORDERED AND ADJUDGED that the Petition be
21   dismissed with prejudice.
22
     Dated: December 20, 2018
23
                                          HON. VIRGINIA A. PHILLIPS
24                                        Chief United States District Judge
25
26
27
28
